United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1930
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Vanessa Vela

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                           Submitted: September 1, 2021
                             Filed: September 7, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Vanessa Vela appeals the sentence the district court1 imposed after she pleaded
guilty to a drug offense. Her counsel has moved to withdraw and has filed a brief

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred
in denying a mitigating-role reduction.

       After careful review of the record, we conclude that the district court did not
clearly err in declining to apply a mitigating-role reduction, because unobjected-to
facts in the presentence report (PSR) indicated that Vela coordinated deliveries of
drugs, wired money for the drug conspiracy, and allowed drugs to be stored in her
home. See United States v. Hunt, 840 F.3d 554, 557 (8th Cir. 2016) (per curiam)
(standard of review); see also United States v. Menteer, 408 F.3d 445, 446 (8th Cir.
2005) (per curiam) (unobjected-to facts in PSR are deemed admitted).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion and affirm.
                       ______________________________




                                         -2-